Citation Nr: 9935640	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had recognized service from August 1942 to June 
1945.

This appeal arises from a January 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTB.  On appellate review in December 1997, 
the Board of Veterans' Appeals (Board) determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court).  In February 1999, the Court 
vacated the Board's decision and remanded the case to the 
Board for another decision considering matters raised in its 
order, i.e., Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
which invalidated the new and material test prescribed in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).   

In January 1997 and September 1999, the veteran submitted 
additional medical evidence referable to PTB.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  However, because of reasoning discussed below, the 
benefit on appeal may be allowed, and therefore the 
provisions of 38 C.F.R. § 20.1304 are inapplicable.  Id.


FINDINGS OF FACT

1.  In May 1967, the Board denied the veteran's claim of 
entitlement to service connection for PTB. 

2.  Evidence submitted since the final denial by the Board 
1967 includes clinical data, affidavits, and letters from the 
veteran.  Included with the evidence are medical statements 
from R.R.R., a former Chief Nurse, stating that the veteran 
initially received treatment for PTB in 1946.

3.  The newly submitted evidence bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The claim of entitlement to service connection for PTB is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received after the Board's decision in May 1967 
which denied of entitlement to service connection for PTB is 
new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for PTB is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The veteran seeks service connection for PTB.  VA law and 
regulation provides that service connection may be granted 
for a disability resulting from personal injury incurred or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  Where a veteran served continuously for ninety days 
or more during a period of war, and PTB became manifest to a 
degree of 10 percent or more within three years of the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(3), 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a), 3.309(a) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

X-ray evidence alone may be adequate for grant of direct 
service connection for pulmonary tuberculosis.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration  for service-
connection purposes as if clinically established, however, a 
compensable rating will not be assigned prior to 
establishment of an active condition by approved methods.  
38 C.F.R. § 3.370(a) (1999).
Diagnoses of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c) (1999). 

Here, the pertinent evidence of record shows that in a May 
1967 decision, the Board denied the veteran's claim of 
entitlement to service connection for PTB. The Board reasoned 
service medical records did not demonstrate the presence of 
active tuberculosis and active tuberculosis was not 
manifested within three years after discharge from service 
nor was it diagnosed by approved methods during the fourth 
year after service.  38 U.S.C. §§ 312, 313; 38 C.F.R. 
§§ 3.371, 3.374, now codified as 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.370, 3.374.  At that time, the 
Board considered the available service medical records which 
consist of a May 1945 examination report showing that 
evaluation of the lungs, including x-ray studies, showed 
evidence of bronchial breathing of the right interclavicular 
region.  No diagnosis of PTB or a lung disorder was made.  
The available service medical records also consists of a 
February 1946 Affidavit for Philippine Army Personnel which 
shows that the veteran did not incur any wounds and illnesses 
during service.  

The Board also reviewed a July 1956 Commonwealth of the 
Philippines Report which shows the veteran was discharged 
from the Philippine Army in April 1945 because of a medical 
disqualification; a July 1956 affidavit in which J.L.C. 
maintains that the veteran was inducted into guerrilla 
services in June 1942; and a September 1965 statement from 
the Philippines Veterans Administration which also states 
that the veteran had recognized guerrilla service.  

Also considered were a March 1966 affidavit in which J.E.E. 
recalled that while performing duties as a regiment surgeon, 
he treated the veteran for complaints of a cough and weight 
loss during service and stated that at that time, a diagnosis 
of PTB was made; a March 1966 affidavit in which F.G.V and 
A.G. stated that they were members of the United States Army 
Forces in the Far East (USAFFE) with the veteran and the 
veteran's sicknesses included pulmonary tuberculosis; and two 
separate April 1966 affidavits in which J. L. Cordero and 
J.L. Cadio recalled that the veteran served with them, but he 
was discharged from service by the regiment surgeon with PTB.

When a claim is disallowed by the Board, that claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered, except upon the 
submission of new and material evidence with respect to that 
claim.  38 U.S.C.A. §§ 5108, 7104(b).  

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determination of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  "New" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, supra.  The Board must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., whether the 
newly-submitted evidence bears directly and substantially on 
the specific matter, and whether it is so significant that it 
must be considered to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Board must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Board may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Id.; Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Justus v. Principi, 3 Vet. App. 510 (1992).

In an attempt to reopen his claim after the Board's 1967 
decision, the veteran submitted a July 1968 medical statement 
in which P.L.C., M.D., stated that the veteran was under his 
care for PTB from February 1954 to December 1955, inclusive.

The veteran also submitted a July 1968 affidavit, in which 
R.R.R., a former Chief Nurse of the Antique Provincial 
Hospital, stated that in June 1946, the veteran was 
hospitalized for treatment of active PTB and placed in 
isolation.  In the letter, R.R.R. also wrote that she could 
not produce medical documentation of the referred to 
treatment because records from 1945 were destroyed by 
termites.  However, the nurse stated that she personally knew 
that the veteran was a regular patient of the hospital and he 
received treatment for active pulmonary tuberculosis from Dr. 
J.C., the Chief of the Antique Provincial Hospital from 1946 
to 1949.

The veteran also submitted a July 1971 affidavit and letter, 
in which he generally asserted that the affidavits submitted 
were credible because the statements contained within were 
recorded under oath and notarized.  In the July 1971 
affidavit, the veteran also maintained that it is well known 
that during his period of service, x-ray studies and approved 
forms of laboratory facilities were not available.

The veteran then submitted duplicate copies of the March 1966 
affidavit from J.E.E.; April 1966 affidavits from J.L.G.; 
July 1968 affidavits from A.G. and F.G.G., and R.R.R.; 
aforementioned July 1971 affidavit and letter from the 
veteran; and July 1968 medical statement from P.L.C. 

Thereafter, the record shows that the veteran submitted a May 
1972 certification from P.C.E., M. D., in which the physician 
certified that the veteran was hospitalized from February to 
May 1972 with a diagnosis of PTB and a January 1973 letter. 

The record also submitted letters dated from February to 
March 1973 in which he generally asserted that he had PTB and 
service connection was warranted.  Duplicate copies of the 
March 1966 affidavit from J.E.E.; April 1966 affidavits from 
J.L.G. and R.G.; the Board's 1967 decision; July 1968 
affidavits from A.G. and F.G.C., and R.R.R.; and duplicate 
copies of the July 1971 letters written by the veteran and 
May 1972 certification from P.C.E., M. D., were also 
submitted.

Also of record are the following: a January 1973 
certification from F.T.C. which shows that the veteran was 
hospitalized and placed in confinement from December 1972 to 
January 1973 with a diagnosis of PTB, moderately advanced; a 
May 1973 certification from W.P., M. D., which shows that the 
veteran was hospitalized in May 1972 and a diagnosis of PTB, 
minimal, activity undetermined was made; and a June 1988 
report of an x-ray study which reveals evidence of PTB, 
moderately abraded bilaterally with cavitary on the right.

In September 1988, the RO also received duplicate copies of 
the veteran's Certificate of Discharge and May 1966 letter 
from the Republic of the Philippines.  Also received were an 
undated statement from S.G.F., M.D., which shows a diagnosis 
of pulmonary tuberculosis, far advanced, active, bilateral 
was made and an April 1968 medical certificate from L.A.C., 
M.D., which shows that the veteran was hospitalized in April 
1968 and after hospitalization, diagnoses of bronchiectasis 
of the right lung and pneumonia of the right base were made.  
A January 1969 referral slip from the VA outpatient clinic 
which shows that the veteran received treatment for PTB is of 
record, too.  

Subsequent to 1967, the RO further received a copy of the 
June 1988 report of an x-ray study and in May and July 1989 
again received copies of the veteran's Certificate of 
Registration and Certification of Discharge.  The veteran 
also submitted a July 1989 report of a physical and 
neurological examination from the Republic of Philippines 
Department of Health which shows that he complained of 
symptoms associated with PTB and a July 1989 report of an x-
ray study which reports an impression of PTB moderately 
advanced, bilateral.  

Numerous discharge summary reports from Veterans Memorial 
Hospital dated from April 1968 to July 1974 are also present.  
The reports consist of a Narrative Summary dated in April 
1968 showing that the veteran was admitted for hemoptysis and 
noting that the veteran was previously confined in 1949 and 
1951 at Iloilo Provincial Hospital for similar complaints and 
the disorder was treated as PTB.  The report, in part, shows 
on admission, the veteran was worked up as a PTB, 
bronchogenic carcinoma and bronchiectasis patient and all 
examinations to rule out tuberculosis and bronchogenic 
carcinoma were negative.  The final diagnoses were 
questionable bronchiectasis and pneumonitis, resolving.  The 
summaries thereafter generally show that in September 1971, 
the veteran was hospitalized for chest pain and underwent a 
scalene node biopsy and in December 1972, he underwent an 
excision biopsy of mass of the left breast.  During those 
periods, the diagnoses included PTB, active, chemotherapy.  
On the May 1973 discharge summary report, the veteran 
recalled that he had experienced PTB since 1944 and a 
diagnosis of PTB was made in 1946.  At that time, the 
diagnosis was progression of right upper lung lesions within 
6 months.

Also of record is a March 1993 report of an x-ray study which 
shows an impression of PTB, moderately advanced, right and 
cicatrization atelectasis, right; an April 1993 medical 
certificate from S.T., M.D., which shows that the veteran 
received treatment for unrelated disorders; an April 1993 
statement in which S.T.T., M.D., recorded a diagnosis of left 
lung atelectasis; a May 1993 statement from C.S.L., M.D., 
which references unrelated disorders; an August 1995 x-ray 
study which document impressions which include PTB, 
moderately advanced, bilateral; and a May 1996 report of an 
x-ray study which shows essentially the same findings as 
reported on the August 1995 x-ray report.  

In an attempt to substantiate his claim, the veteran also 
submitted a November 1996 statement from G.M.M, M.D., in 
which the physician stated that the veteran was hospitalized 
from August 15-18, 1995 with symptoms associated with a fever 
for one week and the diagnosis was PTB, moderately advanced, 
bilateral with hemoptysis; a subsequent November 1996, 
R.T.G., M.D., showing treatment for unrelated disorders; a 
January 1997 report of an x-ray study which show diagnoses of 
PTB, moderately advanced, bilateral and cicatrization 
atelectasis, right; and a February 1997 statement from 
F.F.S., M.D., which records the same findings.  

In January 1997 and September 1999, the RO received 
additional medical reports.  The clinical evidence submitted 
essentially consists of clinical data associated with the 
veteran's period of hospitalization from February 1973 to 
September 1973, including May 1973 daily progress reports, 
laboratory studies, and a report of the veteran's medical 
history.  Also submitted were the following: an April 1998 X-
ray report disclosing an impression of PTB, moderately 
advanced of the right, pneumonitis of the right, and 
cicatrization atelectasis and pleurodiaphragmatic adhesion of 
the right; a July 1999 X-ray report showing PTB, moderately 
advanced, bilaterally; and an August 1999 statement from 
N.H.A., M.D., of Angel Salazar Memorial General Hospital 
showing that the veteran was admitted in July 1999 with a 
diagnosis of PTB. 

After reviewing the above-referenced medical evidence, 
especially the July 1968 medical statement from R.R.R., which 
maintains that the veteran was hospitalized for treatment of 
active PTB and placed in isolation and that although she 
could not produce medical documentation, she personally knew 
that the veteran was a regular patient of the hospital and 
received treatment for active PTB, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim. 

Regarding the aforementioned evidence, the Board finds that 
it is new in that it was not of record when the veteran's 
claim was denied May 1967.  Thus it is not cumulative and 
duplicative of evidence previously considered.  The Board 
also finds that the evidence is material, as it bears 
directly and substantially on the specific matter and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  Although the Board 
in 1967 found that there was no clinical record to 
substantiate the veteran's assertions of having PTB within 
the requisite time period since service, the newly submitted 
medical evidence now indicates that the veteran received 
treatment for PTB within the applicable presumptive period 
subsequent to service.  See Calcalda v. Brown, 2 Vet. 
App. 261, 263 (1996) (holding that claimant submitted a well 
grounded claim for Dependency and Indemnity Compensation 
benefits based on PTB, as statements of physicians treatment 
created a possibility that the veteran developed PTB in 
service or shortly thereafter); see also Salong v. Brown, 7 
Vet. App. 130, 132 (1994).  Considering the foregoing 
evidence, and presuming its credibility, the Board finds that 
the evidence bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  As 
mentioned earlier, where a veteran served continuously for 
ninety days or more during a period of war, and PTB became 
manifest to a degree of 10 percent or more within three years 
of the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112(a)(3); Cacalda and 
Salong, both supra; 38 C.F.R. §§ 3.307, 3.309.  

Considering the foregoing, the Board finds that the 
aforementioned medical evidence is new, in that it was not of 
record at the prior final disallowance and is not cumulative 
of other evidence of record and it is relative to and 
probative of showing that the veteran's disease is related to 
service.  See generally, Cacalda and Salong, both supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. §§ 3.307, 
3.309.  Consequently, new and material evidence to reopen the 
veteran's claim for service connection for PTB has been 
submitted.

Due Process Considerations

As previously discussed, new and material evidence has been 
submitted to reopen the PTB claim.  Where new and material 
evidence has been submitted, if the claim is well grounded, 
the Board may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Elkins and Winters, all supra.

At the outset, the Board finds that the veteran has met the 
initial burden of establishing a well-grounded claim.  Under 
the law, a person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107.  In order for a claim to 
be well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498; Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).  For the limited purpose of 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Here, the veteran has provided a July 1968 medical statement 
from R.R.R., the Chief Nurse, in which she maintains that he 
was hospitalized and treated for PTB in 1946 after discharge 
from service and that she personally knew that he received 
treatment for PTB at that time.  Thereafter, P.L.C. wrote 
that he had treated the veteran for PTB in 1954 and 1955 and 
the record now shows that the veteran continues to receive 
treatment for PTB.  In light of the foregoing, the Board 
finds that the veteran's claim is "plausible" and capable 
of substantiation, and, as such, well grounded.  See Cacalda, 
9 Vet. App. 263; Salong, 7 Vet. App. 132.  


ORDER

New and material evidence to reopen the claim of service 
connection for PTB has been submitted, the appeal is granted 
to this extent.

The claim of entitlement to service connection for PTB is 
well grounded.


REMAND

As discussed above, the Board has found that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTB, and that the claim is well 
grounded.  The Board therefore finds that additional action 
by the RO is required.  See Sutton and Bernard, both supra.

In light of the newly submitted medical evidence received in 
January 1997 and September 1999 and in light of the fact that 
the veteran's appeal has not received a de novo review since 
the Board's final decision in May 1967, the Board is of the 
opinion that additional development for due process 
considerations is warranted.  Id.; see also 38 C.F.R. 
§ 20.1304(c).

To ensure that the veteran's due process rights are not 
violated and in order to extend to the veteran every 
equitable consideration, this case is therefore REMANDED for 
the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions that his PTB is related to 
service.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any evidence received 
from the veteran should be made part of 
the claims folder.

2.  Thereafter, the RO should review all 
relevant evidence submitted, and if 
appropriate, accomplish any additional 
development deemed necessary.  The RO 
should then readjudicate the veteran's 
claim on a de novo basis.  If the claim 
remains denied, the RO should issue to 
the veteran and his representative, a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claim, 
consistent with the United States Court 
of Appeals for Veterans Claims (formerly 
known as the United States Court of 
Veterans Appeals) (hereinafter referred 
to as the Court) instruction in Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
afforded to the veteran.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 

108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1998) (Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

